



Exhibit 10.1


FIRST AMENDMENT
TO
SENIOR UNSECURED REVOLVING CREDIT AGREEMENT


This FIRST AMENDMENT TO SENIOR UNSECURED REVOLVING CREDIT AGREEMENT (this
“Amendment”) is made and entered into as of August 1, 2017, by and among
WESTLAKE CHEMICAL PARTNERS LP, a Delaware limited partnership (“Borrower”), as
borrower and WESTLAKE CHEMICAL FINANCE CORPORATION, a Delaware corporation
(“Lender”), as lender.
W I T N E S S E T H
WHEREAS, the parties hereto entered into that certain Senior Unsecured Revolving
Credit Agreement, dated as of April 29, 2015 (the “Credit Agreement”), pursuant
to which the Lender has made certain financial accommodations available to the
Borrower; and
WHEREAS, the Lender desires to make certain modifications to the Credit
Agreement to extend the maturity date thereof as more fully set forth herein;
NOW, THEREFORE, in consideration of the mutual covenants and the payment
contained herein, and subject to the terms and conditions herein set forth, the
parties hereby agree as follows:
SECTION 1.
DEFINITIONS



1.1 Unless otherwise defined herein, including in the text of the preamble and
recitals hereto, all capitalized terms used herein shall have the respective
meanings given to such terms in Section 1.1 of the Credit Agreement, as amended
hereby.
    
1.2 The rules of interpretation set forth in Sections 1.2 and 1.3 of the Credit
Agreement shall apply to this Amendment in all respects.


SECTION 2.
AMENDMENT



2.1 The defined term “Maturity Date” is hereby deleted in its entirety and
replaced with the following:


“‘Maturity Date’ shall mean April 29, 2021.”
SECTION 3.
EFFECTIVENESS

    
3.1 This Amendment shall become effective upon the execution and delivery of
this Amendment by the Borrower and the Lender.


SECTION 4.
MISCELLANEOUS



4.1 Full Force and Effect. Except as specifically amended hereby, all of the
terms and conditions of the Credit Agreement are unaffected and shall continue
to be in full force and effect and shall be binding on the parties hereto in
accordance with their respective terms. Each reference to the Credit Agreement
therein or in any other agreement, document or instrument executed and delivered
pursuant to the Credit Agreement





--------------------------------------------------------------------------------





shall mean and constitute a reference to the Credit Agreement as amended hereby.
Except as specifically set forth in this Amendment, nothing in this Amendment
shall be construed as modifying any other term or condition of the Credit
Agreement or operate as a waiver of, or in prejudice to, any right, power or
remedy of the Lender under the Credit Agreement, any applicable law or any
existing or future Default or Event of Default.


4.2 Headings. Section headings used herein are for convenience of reference
only, are not part of this Amendment and shall not affect the construction of,
or be taken into consideration in interpreting, this Amendment.
    
4.3 Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the party executing such counterpart,
and all of which together shall constitute one instrument. Each counterpart may
be delivered in original, facsimile or electronic (e.g., “.pdf”) form.


4.4 Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.


[The remainder of this page is intentionally left blank.]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.


 
WESTLAKE CHEMICAL PARTNERS LP
By: Westlake Chemical Partners GP LLC, its general partner
as Borrower
 
By:
 /s/ M. Steven Bender
 
 
Name: M. Steven Bender
 
 
Title: Executive Vice President and Chief Financial Officer
 


WESTLAKE CHEMICAL FINANCE CORPORATION
as Lender
 
By:
_ /s/ Bruce P. Robertson
 
 
Name: Bruce P. Robertson
 
 
Title: Assistant Treasurer








